723 N.W.2d 900 (2006)
HOME-OWNERS INSURANCE COMPANY, Plaintiff-Appellant,
v.
Craig John BONNVILLE, Dimtri Jonathan Bonnville, Paul Matthew Lange, and Richard Allen Lange, Defendants-Appellees.
Docket No. 131677. COA No. 266794.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the June 8, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.